Case 2:17-cv-02651-GMN-EJY Document 53-11 Filed 09/24/19 Page 1 of 3




                     EXHIBIT J
         October 9, 2018 Letter from Ronald Green to
             Christopher Austin and Sam Castor
 Case 2:17-cv-02651-GMN-EJY Document 53-11 Filed 09/24/19 Page 2 of 3


                                                                             Ronald D. Green
                                                                                      Partner
                                                                              Licensed in NV




                                               Privileged and Confidential Communication

                                                                            9 October 2018

Via Email Only

F. Christopher Austin     Sam Castor                     Emily Shaevitz
<caustin@weidemiller.com> <sam@switch.com>               <eshaevitz@switch.com>

Anne-Marie Birk
<abirk@switch.com>

       Re:       Switch v. Fairfax | eDiscovery Search

Dear Counsel:

This letter is in response to your message of October 2, 2018 requesting that we arrange for
the eDiscovery provider Epiq to collect data on MTech’s premises sometime between
October 8 and 12, 2018. Due to the lack of an agreed on and issued protective order and
the lack of any submitted and approved keywords to limit Epiq’s search, we cannot
consent to this proposed search under the current conditions.

During the meeting on August 28, 2018, you discussed with my partner, Marc Randazza,
the possibility of having an eDiscovery provider search my clients’ documents and physical
property (imaging hard drives, copying emails, etc.) In September, we agreed on Epiq as
the eDiscovery provider to conduct this search.

On September 12, 2018, I reiterated to you our understanding from the August 28 meeting
that your client would provide my clients with keywords that it would like searched. These
keywords would be reviewed by MTech and those approved would be provided to Epiq,
which would then manage the search based on those approved keywords. Upon
receiving information from this search, Switch would then identify the trade secrets it
believes MTech misappropriated. And upon receiving information from this search, Switch
agreed that it would dismiss its claims against my clients unless the search provided clear
evidence of misappropriation of one of the identified trade secrets.

Switch, however, never responded with any keywords for MTech’s review and approval
and to give direction to Epiq’s search. Furthermore, we are still in the process of
negotiating with you the terms of a protective order in this case.

My clients are happy to speak with Epiq about arranging the logistics of the search, but
we cannot allow the proposed collection of MTech’s confidential information without any
protections regarding disclosure or use in place. Accordingly, the search and review itself
will have to wait until Switch provides keywords directing this search, those keywords are
approved, and a protective order is in place.




                   2764 Lake Sahara Drive, Suite 109, Las Vegas, NV 89117
                             rdg@randazza.com | 702.420.2001
 Case 2:17-cv-02651-GMN-EJY Document 53-11 Filed 09/24/19 Page 3 of 3
eDiscovery Search
Page 2 of 2




Please feel free to contact me if you have any questions.

                                            Sincerely,




                                            Ronald D. Green



cc:    Marc Randazza (Via Email Only)
